DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 2/18/2021 the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 1-5 and 8-14, as well as, the addition of new claims 23-34.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 02/18/2021, with respect to claims 15-34 have been fully considered and are persuasive.  The rejection of claims 1-5, and 8-14 under 35 U.S.C. 103 as being unpatentable over Kito et al (US2011/0028586) in view of Nakamura (US2009/0155484) has been withdrawn. Kito nor Nakamura set forth and/or render obvious a preparation method for a photocurable elastic ink as defined in claim 15, wherein the method comprises filtering a second mixture comprising a soft monomer; hard monomer; crosslinking agent; non-reactive soft resin; auxiliary agents and a dissolved photoinitiator and collecting the filtrate to obtain said elastic ink composition wherein the collecting the filtrate includes the instantly claimed filtering steps found in claim 15. Nor does Kito or Nakamura together or separate teach and/or render obvious a preparation method comprising a photocurable elastic ink composition as defined in claim 17, wherein the method includes the steps of mixing, filtering and degassing as found in claim 17.  Kito and Nakamura would be the closest prior art.  


Allowable Subject Matter

Claims 15-34 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

SMc